


109 HR 5478 IH: To clarify the Congressional intent on Federal preemption

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5478
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Hall introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To clarify the Congressional intent on Federal preemption
		  under the Energy Policy and Conservation Act with respect to energy
		  conservation for consumer products.
	
	
		1.AmendmentSection 327(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297(a)) is amended—
			(1)in the subsection
			 heading, by striking Testing and inserting
			 Information,
			 testing,; and
			(2)in
			 paragraph (1), by striking disclosure of information both places
			 it appears and inserting submission or disclosure of information in any
			 manner.
			
